Case 2:21-cr-00054-CCW Document 3 Filed 02/11/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Vv. Criminal No. Zi ° 5 f

ANTHONY JUSKOWICH

MOTION FOR ARREST WARRANT

 

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Rebecca L. Silinski, Assistant
United States Attorney for said District, and, pursuant to Rule 9 of the Federal Rules of Criminal
Procedure, respectfully moves the Court to issue an Order directing that an Arrest Warrant be
issued for the apprehension of defendant ANTHONY JUSKOWICH, upon the | grounds that an
indictment has been returned in the above-captioned criminal case charging the defendant with 18
USS.C. §§ 1591(a)(1), 1591(b)(1), and 1594(a).
Recommended bond: Detention.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

 

| oe ee Be
Pt tL. a me By:  /s/ Rebecca L. Silinski
_ REBECCA L. SILINSKI
FER 47 202i Assistant U.S. Attorney
PA ID No. 320774
CLERK U.S. DISTRICT COURT
WEST, DIST. OF PENNSYLVANIA
